DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 11/16/2022 have been fully considered but they are not persuasive. Applicant argues on pp10 of Applicant Remarks that the applied prior art fails to teach “obtain a text corresponding to a user speech that is input through the microphone and a speech recognition confidence value of the user speech through the second ASR module” and “determine whether to transmit the user speech to a server, storing a first dialogue system, based on the speech recognition confidence value of the user speech,” as presently claimed.
In response, examiner disagrees. Choi teaches obtain a text corresponding to a user speech that is input through the microphone (e.g. In the case where the natural language data is audio data, the preprocessing unit 132-2 may convert the audio data into text data [0122]) and a speech recognition confidence value of the user speech through the second ASR module (e.g. processor 130 may represent each analysis result as a calculated matching score [0078], see also [0135], [0148]-[0150]), determine whether to transmit the user speech to a server (e.g. determine whether to transmit [0160] Figs 10-11 to a server 200 Figs 1 and 9), storing a first dialogue system (e.g. storing a first dialogue system as suggested in Figs 4-5 [0129] whereby item 132 may be included in server 200, see also [0095]), based on the speech recognition confidence value of the user speech (e.g. processor 130 may determine a chatting server having a highest final matching score as a chatting server that generates a response corresponding to the natural language [0078], see also [0135]-[0136], [0148]-[0150]),
Because the applied prior art still reads on the claimed limitations of claims 1 and 11 as currently presented, examiner maintains his rejection.
Allowable Subject Matter
Claims 4-5, 7-10, 14-15, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 2018/0276201).
With respect to claim 1 (similarly claim 11 Figs 10-11), Choi teaches an electronic device (e.g. an electronic apparatus 100 Figs 1-3 [0049]) comprising: 
a communicator comprising circuitry (e.g. a communicator (e.g., including communication circuitry) 120 Figs 2-3 [0057]); 
a microphone (e.g. an input unit (e.g., including input circuitry) 110, [0057], the input unit 110 may be embodied as a microphone, or the like, to receive a voice uttered by the user as a natural language [0058]); 
at least one memory (e.g. a memory 140, Fig 3 [0063]) configured to store at least one instruction (e.g. the memory 140 may store various modules, software and data for driving the electronic apparatus 100 [0067]) and dialogue history information (e.g. the memory 140 may store recognized voice information, history information of dialogues performed with a chatting server, context information with respect to a situation to which a natural language is input, user information, or the like [0067]); and a second dialogue system to provide a response to user speech (e.g. and to store a second dialogue system i.e. data recognition unit 132 Fig 5B to provide a response to the user speech since it is included in the electronic apparatus 100, as suggested in [0129]), wherein the second dialogue system comprises a second automatic speech recognition (ASR) module (e.g. data recognition unit 132 comprises a second automatic speech recognition (ASR) module, see [0121]-[0128]);
a processor (e.g. a processor (e.g., including processing circuitry) 130 Figs 2-3 [0057]) configured to execute the at least one instruction (e.g. execute at least one instruction [0060]-[0061], [0075]-[0079]), wherein the processor, by executing the at least one instruction (e.g. the processor 130, by executing at least one instruction, as suggested in [0060]-[0061], [0075]-[0079]), is further configured to: 
obtain a text corresponding to a user speech that is input through the microphone (e.g. In the case where the natural language data is audio data, the preprocessing unit 132-2 may convert the audio data into text data [0122]) and a speech recognition confidence value of the user speech through the second ASR module (e.g. processor 130 may represent each analysis result as a calculated matching score [0078], see also [0135], [0148]-[0150]), determine whether to transmit the user speech to a server (e.g. determine whether to transmit [0160] Figs 10-11 to a server 200 Figs 1 and 9), storing a first dialogue system (e.g. storing a first dialogue system as suggested in Figs 4-5 [0129] whereby item 132 may be included in server 200, see also [0095]), based on the speech recognition confidence value of the user speech (e.g. processor 130 may determine a chatting server having a highest final matching score as a chatting server that generates a response corresponding to the natural language [0078], see also [0135]-[0136], [0148]-[0150]),
based on determining to transmit the user speech to the server (e.g. based on the determining as suggested in Fig 11 S1130 Y to branch to S1140 [0171]), control the communicator to transmit the user speech and at least a part of the stored dialogue history information to the server (e.g. control the communicator 120 Figs 2-3 to transmit the user input utterance/additional input and the stored dialogue history information to the server, as suggested in [0171]), 
receive, from the server, dialogue history information associated with the user speech, through the communicator (e.g. The new chatting server may generate a response based on the dialogue history information, the context information and the additional natural language and transmit the response to the electronic apparatus 100 [0171] suggest receive, from the server, dialogue history information associated with the user speech, through the communicator), and control the received dialogue history information to be stored in the memory (e.g. the memory 140 may store recognized voice information, history information of dialogues performed with a chatting server, context information with respect to a situation to which a natural language is input, user information, or the like [0067] suggest control the received dialogue history information to be stored in the memory).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2018/0276201) in view of Hartung (US 2018/0277113).
With respect to claim 3 (similarly claim 13), Choi teaches the electronic device of claim 1 including the speech recognition confidence value.
However, Choi fails to teach wherein the processor is further configured to: based on the speech recognition confidence value of the user speech being less than or equal to a first threshold value, determine to transmit, to the server, at least one of the user speech or a text corresponding to the user speech, and based on the speech recognition confidence value of the user speech exceeding the first threshold value, obtain a response to the user speech and dialogue history information associated with the user speech through the second dialogue system.
Hartung teaches a processor 202 Fig 2, 302 Fig 3 and/or 602 Fig 6 as suggested in [0152] configured to: based on the speech recognition confidence value of the user speech being less than or equal to a first threshold value (e.g. based N S1108 to branch to S1112 Fig 11 [0159] i.e. the confidence value is less than a first threshold N), determine to transmit, to a server, at least one of the user speech or a text corresponding to the user speech (e.g. the process 1100 may transmit the voice input data to a remote server for additional processing [0159]), and based on the speech recognition confidence value of the user speech exceeding the first threshold value (e.g. based Y S1108 to branch to S1110 Fig 11 [0160] i.e. the speech recognition confidence value of the user speech is equal to or exceeding the first threshold value N), obtain a response to the user speech and dialogue history information associated with the user speech through a second dialogue system (e.g. the process 1100 receives feedback from the voice service server indicating whether the closest-matched activation word was recognized by the voice service [0161]).
Choi and Hartung are analogous art because they all pertain to processing a user speech either locally or remotely. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Choi with the teachings of Hartung to include: wherein the processor is further configured to: based on the speech recognition confidence value of the user speech being less than or equal to a first threshold value, determine to transmit, to the server, at least one of the user speech or a text corresponding to the user speech, and based on the speech recognition confidence value of the user speech exceeding the first threshold value, obtain a response to the user speech and dialogue history information associated with the user speech through the second dialogue system as suggested by Hartung. The benefit of this modification would be to provide a faster response time and better results as suggested in [0129] of Hartung.

Claim(s) 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2018/0276201) in view of Engelke (US 2018/0270350).
With respect to claim 6 (similarly claim 16), Choi teaches a server (e.g. server 200 Figs 1 and 9 [0154]) comprising: 
a communicator comprising circuitry (e.g. inherently server 200 has a communicator circuitry to communicate with electronic apparatus 100 of Figs 1 and 9, see also Fig 9); 
at least one memory (e.g. memory Fig 9) configured to store at least one instruction and a first dialogue system (e.g. to store one instruction and data recognition unit 132 as suggested in [0093]-[0094], [0129]); and 
a processor (e.g. processor [0093]-[0094], see also Fig 9) configured to execute the at least one instruction (e.g. to execute one instruction, see Fig 9), wherein the processor, by executing the at least one instruction, is further configured to: 
receive, from an electronic device (e.g. receive from electronic apparatus 100 [0050]-[0051], [0082]-[0083] whereby item 131 is included in the server), a text corresponding to a user speech input to the electronic device (e.g. a text corresponding to a user speech input to the electronic apparatus 100 i.e. convert the user voice into the text and analyze the text [0082]) and dialogue history information stored in the electronic device (e.g. the memory 140 may store recognized voice information, history information of dialogues performed with a chatting server, context information with respect to a situation to which a natural language is input, user information, or the like [0067]), through the communicator (e.g. through the inherent communicator), 
perform a language analysis for the text through the first dialogue system based on the dialogue history information (e.g. perform a language analysis for the text as suggested in [0077]-[0079] through item 131 see [0101]), and 
control the communicator to transmit a result according to the performed language analysis to the electronic device (e.g. control the inherent communicator to transmit a response according to the performed language analysis to apparatus 100 as suggested in [0059], [0083], [0171]), and wherein the received text is processed through a second dialogue system stored in the electronic device (e.g. the received text/response is processed through data recognition unit 132 stored in electronic apparatus 100 as suggested in [0129]),
However, Choi fails to teach the text transmitted based on a confidence value of speech recognition performed by the electronic device on the user speech,
Engelke teaches a text (e.g. an automated text that has not reached the accuracy standard requirement [0114] Fig 3) transmitted based on a confidence value of speech recognition performed by the electronic device on the user speech (e.g. transmitted to server 30 Fig 1 based on low accuracy standard requirement of speech recognition performed by device 12 Fig 1 on a call, see Fig 3 [0114]-[0119], [0158]-[0159]),
Choi and Engelke are analogous art because they all pertain to processing speech/text based on recognition accuracy/score. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Choi with the teachings of Engelke to include: the text transmitted based on a confidence value of speech recognition performed by the electronic device on the user speech, as suggested by Engelke. The benefit of the modification would be to make changes to the ASR generated text presented on the display. In some cases the processor is further programmed to transmit CA corrections made to the ASR generated text to the AU device with instructions to modify the ASR generated text previously sent to the AU device, Engelke [0025].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675